UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6066



PENNELL NORMAN FOUST,

                                             Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-3499-AW)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pennell Norman Foust, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pennell Foust appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we deny the

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Foust v. Stouffer, No. CA-00-

3499-AW (D. Md. filed Dec. 4, 2000; entered Dec. 6, 2000).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2